DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 11, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NG et al. (US 2020/0285419) (hereinafter Ng) (filed September 03, 2019).
Regarding Claims 1 and 14, taking claim 1 as exemplary, Ng discloses a memory system, comprising: a memory device; and a memory controller comprising a processor and an internal memory, wherein the memory device operates under control of the memory controller, and
“The memory system 1 includes a NAND flash memory (NAND memory) 100 and a memory controller 200 that transfers data between the host 2 and the NAND memory 100” (Ng [0021])

“The memory controller 200 includes a host interface (host I/F) 201, a random access memory (RAM) 202, a central processing unit (CPU) 203, a NANDC 204, an error correction circuit (ECC) 205, and a temperature sensor 206” (Ng [0022])


“The above configuration of the neural network model 300 is recorded in model information 207. The model information 207 includes, for example, definitions of nodes, definitions of connection among nodes, and a bias. In the model information 207, each node is associated with an activation function and a trained weight” (Ng [0095] see fig 1, model information 207 is stored on RAM 202 of controller 200)

wherein the processor is configured to execute the computer program to: (a) extract a voltage level from each of a plurality of memory cells connected to one string select line (SSL), wherein the memory cells and the SSL are included in a memory block of the memory device; (b) provide the voltage levels of the memory cells as input to the neural network; and
“Specifically, the memory controller 200 executes a read operation with one or more preset reference read voltages to acquire a histogram representing the number of memory cells with respect to the threshold voltage, and inputs the acquired histogram to the trained neural network model” (Ng [0062])

(c) perform noise cancellation on the SSL, using the neural network, by changing at least one of the voltage levels of the memory cells from a first voltage level to a second voltage level, wherein the first voltage level is classified into a first cluster of memory cells, and the second voltage level is classified into a second cluster of memory cells different from the first cluster.
“The memory controller 200 can deal with a bit error by an error correction of the ECC 205 and shifting the actual read voltage” (Ng [0056] when shifting/changing the voltage, the new voltage level of the memory cells will be in the range of the old voltage levels of different memory cells)

“the memory controller 200 employs a trained neural network model to estimate the optimum values of the actual read voltages Va to Vg” (Ng [0061])

“The neural network model includes an output layer for outputting the actual read voltages Va to Vg. The memory controller 200 receives the actual read voltages Va to Vg from the output layer of the neural network model and uses them as the actual read voltage for determining data to execute a read operation” (Ng [0062])

Claim 14 has similar limitations to claim 1 and is rejected for similar reasons.
Regarding Claims 2 and 15, Ng further discloses wherein the processor is further configured to execute the computer program to: perform an effectiveness check during a training mode of the neural network, wherein performing the effectiveness check comprises: comparing a bit error rate (BER) of each of the memory cells before performing noise cancellation on the SSL with a BER of each of the memory cells after performing noise cancellation on the SSL.
“The optimum values of the actual read voltages Va to Vg refer to the values of the actual read voltages Va to Vg that enables a decrease in bit error rate as much as possible” (Ng [0058] to determine that there is a decrease in BER, a comparison has to be made of before and after)

“By the non-linear regression, the neural network model 300 enable accurate correlation between the input data including the histogram and the property information and the optimum values of the actual read voltages Va to Vg. That is, the memory controller 200 can accurately estimate the optimum values of the actual read voltages Va to Vg by using the neural network model 300” (Ng [0089])

Regarding Claims 3 and 16, Ng further discloses wherein the processor is further configured to execute the computer program to: perform a level skip operation during an inference mode of the neural network, wherein performing the level skip operation comprises: identifying at least one memory cell for which the BER is not improved after performing noise cancellation on the SSL, based on the effectiveness check; and reverting a corresponding voltage level of the identified at least one memory cell to a value that the identified at least one memory cell had before performing noise cancellation on the SSL.
“The memory controller 200 can deal with a bit error by an error correction of the ECC 205 and shifting the actual read voltage” (Ng [0056])

“For example, the memory controller 200 causes the ECC 205 to correct error in data acquired from the NAND memory 100. In the case of a failure in the error correction, the memory controller 200 estimates optimum values of the actual read voltages Va to Vg, and sets the actual read voltages Va to Vg to the estimates of the optimum values of the actual read voltages Va to Vg to retry a read operation” (Ng [0057])

“The optimum values of the actual read voltages Va to Vg refer to the values of the actual read voltages Va to Vg that enables a decrease in bit error rate as much as possible” (Ng [0058] when shifting the values there may be an increase or decrease in 

“Upon each voltage application, the test device counts the number of memory cells in a predetermined state, i.e. the ON state or the OFF state, among the memory cells connected to the target word line. Then, the test device generates a histogram including eight bins and the number of memory cells as a frequency” (Ng [108] multiple voltages are processed through the neural network to determine and select the optimal voltage)

Regarding Claims 6 and 19, Ng further discloses wherein a number of the extracted voltage levels corresponds to a number of word lines connected to the SSL.
“by setting the word line number as the input data of the neural network model 300, it is made possible to estimate the optimum values in consideration of a change in characteristics of the memory cell at each location of the word line” (Ng [0087] the extracted voltage levels would be corresponding to the word line number that is also used as input data)

Regarding Claims 7 and 20, Ng further discloses wherein the processor executes the computer program to perform operations (a) to (c) when the memory block is being read during a read operation of the memory device.
“the memory controller 200 executes a read operation with one or more preset reference read voltages to acquire a histogram representing the number of memory cells with respect to the threshold voltage, and inputs the acquired histogram to the trained neural network model. The neural network model includes an output layer for outputting the actual read voltages Va to Vg. The memory controller 200 receives the actual read voltages Va to Vg from the output layer of the neural network model and uses them as the actual read voltage for determining data to execute a read operation” (Ng [0062])

Regarding Claim 11, Ng further discloses wherein the neural network is stored on and executed on the memory device.
“The above configuration of the neural network model 300 is recorded in model information 207. The model information 207 includes, for example, definitions of nodes, definitions of connection among nodes, and a bias. In the model information 207, each node is associated with an activation function and a trained weight” (Ng [0095] see fig 1, model information 207 is stored on RAM 202 of controller 200)

Regarding Claim 13, Ng further discloses wherein the neural network comprises: an input layer having a size corresponding to a number of the extracted voltage levels; and an output layer having a size corresponding to the number of the extracted voltage levels, wherein each layer in the neural network is a fully connected layer.
“In the example of FIG. 5, the number of reference read voltages is equal to the number of actual read voltages. The number of reference read voltages may be different from the number of actual read voltages. For example, the number of reference read voltages may be three, and the memory controller 200 may generate a histogram including four bins corresponding to three reference read voltages” (Ng [0071])

“The neural network model 300 has a configuration of multi-layer perceptron (MLP) including one hidden layer. The neural network model 300 may be a fully connected MLP or a sparsely connected MLP” (Ng [0073])

“data input to an input layer includes a histogram and property information. The input layer includes the number of (i.e., eight) input nodes for the histogram, corresponding to the number of bins in the histogram. The input layer includes the number of (herein, one) input node for property information, corresponding to the number of items of property information” (Ng [0074])

“The output layer includes the number of (i.e., seven) nodes corresponding to the number of the actual read voltages Va to Vg” (Ng [0075])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (filed September 03, 2019) as applied to claims 1 and 14 above, and further in view of Artificial Neural Networks (hereinafter ANN) (published 2005).
Regarding Claims 4 and 17, Ng disclosed the system of claim 1 and method of claim 14, but does not explicitly state wherein the processor is further configured to execute the computer program to: perform data normalization on the voltage levels of the memory cells before noise cancellation has been performed on the SSL; and perform data de-normalization on the voltage levels of the memory cells after noise cancellation has been performed on the SSL.
ANN discloses wherein the processor is further configured to execute the computer program to: perform data normalization on the voltage levels of the memory cells before noise cancellation has been performed on the SSL; and perform data de-normalization on the voltage levels of the memory cells after noise cancellation has been performed on the SSL.
“One of the most common tools used by designers of automated recognition systems to obtain better results is to utilize data normalization. There are many types of data normalization. Ideally a system designer wants the same range of values for each input feature in order to minimize bias within the neural network for one feature over another. Data normalization can also speed up training time by starting the training process for each feature within the same scale. Data normalization is especially useful for modeling applications where the inputs are generally on widely different scales” (ANN page 15; it would be obvious to de-normalize the data after it is processed to return to the original scale)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the performing of normalization on the data before inputting to the neural network in ANN with Ng to yield the predictable results of increasing the efficiency of the operation of the neural network.

Regarding Claims 5 and 18
ANN discloses wherein the processor is further configured to execute the computer program to: perform voltage level mean correction on the voltage levels of the memory cells before noise cancellation has been performed on the SSL.
“The mean and standard deviation are computed for each feature, and then the transformation given in Eq. (3.1) is made to each input feature vector as it is presented. This produces data where each feature has a zero mean and a unit variance … Equation (3.1) is applied to any input feature vector presented to the network as a preprocessing layer within the neural network structure. Otherwise, the performance of the neural network will vary significantly because it was trained on a different data representation than the unnormalized data” (ANN page 15)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the performing of mean correction by normalization on the data before inputting to the neural network in ANN with Ng to yield the predictable results of increasing the performance of the neural network.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (filed September 03, 2019) as applied to claims 1 above, and further in view of HUNG et al. (US 2012/0182804) (hereinafter Hung) (published July 19, 2012).
Regarding Claim 8, Ng disclosed the system of claim 1, but does not explicitly state wherein each memory cell stores 6 bits, each memory cell has one of 64 possible states corresponding to 64 predefined voltage levels, and the SSL included in the memory block is one of four SSLs included in the memory block.
“In this illustration, there are three memory cells in a NAND string for simplicity. For example, a NAND string formed by local bit line BL31 on the third level comprises memory cells 220, 222, 224. In a typical implementation, a NAND string may comprise 16, 32 or more memory cells” (Hung [0042])

“A plurality of string select lines including string select lines SSLn-1, SSln, SSln+1 are in electrical communication with group decoder 258 (which could be part of the row decoder 261), which selects a group of strings. The string select lines are connected to the gates of string select transistors arranged at the first ends of the memory cell NAND strings” (Hung [0043])

“In operation, each of the memory cells store a data value depending upon their threshold voltage. Reading or writing of a selected memory cell can be achieved by applying appropriate voltages to the word lines, bit lines, string select lines, ground select line and common source line” (Hung [0065])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to have each memory cell storing 6 bits with 64 voltage level and have 4 SSLs as a design choice. The number of bits, voltage levels, and SSLs does not affect how the invention operates and is just scaling the invention to a certain size be optimized for specific algorithm adjusted to those sizes.

Regarding Claim 9, Hung further discloses wherein the processor executes the computer program to perform operations (a) through (c) independently on each of the four SSLs included in the memory block.
“A plurality of string select lines including string select lines SSLn-1, SSln, SSln+1 are in electrical communication with group decoder 258 (which could be part of the row decoder 261), which selects a group of strings” (Hung [0043] each of the SSL are to a specific group of strings and it would be obvious to operate on each of the groups independently)

Regarding Claim 10, Ng further discloses wherein the first and second clusters are included among 64 clusters corresponding to the 64 predefined voltage levels.
“Upon each voltage application, the test device counts the number of memory cells in a predetermined state, i.e. the ON state or the OFF state, among the memory cells connected to the target word line. Then, the test device generates a histogram including eight bins and the number of memory cells as a frequency. The eight bins are set by dividing the count values corresponding to the reference read voltages into eight sections by the reference read voltages Vr1, Vr2, Vr3, Vr4, Vr5, Vr6, and Vr7” (Ng [0108] the first and second clusters would be two of the sections corresponding with two of the voltages)


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (filed September 03, 2019) as applied to claim 1 above, and further in view of McCann et al. (US 2018/0349359) (hereinafter McCann) (published December 06, 2018).
Regarding Claim 12, Ng disclosed the system of claim 1, but does not explicitly state wherein the neural network is a residual neural network (ResNet). McCann discloses wherein the neural network is a residual neural network (ResNet).
“In some examples, neural network 130 may include a multi-layer or deep neural network. According to some embodiments, examples of multi-layer neural networks include the ResNet-32, DenseNet, PyramidNet, SENet, AWD-LSTM, AWD-QRNN and/or the like neural networks” (McCann [0023])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to try choosing ResNet from a finite number of identified neural networks with a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SIDNEY LI/Examiner, Art Unit 2136         

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136